DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed, there is no apparent connection between the processor and the ability to change the pose of the medical instrument. Furthermore, there is no structure for changing or adjusting the pose of the medical instrument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 56-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battle et al. (US 20090080737 A1).
Regarding claim 56, Battle et al. (‘737) teach a medical system comprising: a memory for receiving: intraoperative external image data for at least a portion of a patient anatomy (see [0042]-[0043], [0053]-[0054]); and intraoperative pose data for a medical instrument of the medical system (see [0069]); and a processor configured for: generating a first model of the patient anatomy (see [0044]-[0047]); and based on the intraoperative external image data, intraoperatively generating an updated model of the patient anatomy that is different from the first model, wherein the updated model includes an anatomical structure that is not present in the first model (see [0066]-[0069], [0077], [0079]).
Regarding claim 57, Battle et al. (‘737) teach the medical system of claim 56, wherein intraoperatively generating the updated model includes applying an intraoperative modeling adjustment to the first model (see [0066]-[0069], [0077], [0079]).
Regarding claim 58, Battle et al. (‘737) teach the medical system of claim 57, wherein applying the intraoperative modeling adjustment includes adding the anatomical structure to the first model to generate the updated model (see [0066]-[0069], [0077], [0079]).
Regarding claim 59, Battle et al. (‘737) teach the medical system of claim 57, wherein applying the intraoperative modeling adjustment includes removing a second anatomical structure from the first model to generate the updated model (see [0066]-[0069], [0077], [0079]).
Regarding claim 60, Battle et al. (‘737) teach the medical system of claim 56, wherein the processor is further configured for identifying the anatomical structure in the intraoperative external image data (see [0058]).
Regarding claim 61, Battle et al. (‘737) teach the medical system of claim 56, wherein the medical instrument is positioned at least partially within an anatomical passageway of the patient anatomy (see [0066]-[0069]).
Regarding claim 62, Battle et al. (‘737) teach the medical system of claim 56, wherein the first model includes model data for one or more features in the patient anatomy, and wherein the processor is further configured for: extracting feature image data for the one or more features from the intraoperative external image data, and adjusting the model data based on the feature image data (see [0058]-[0059]).
Regarding claim 63, Battle et al. (‘737) teach the medical system of claim 62, wherein extracting the feature image data includes extracting the feature image data using at least one of an edge detection technique, a corner detection technique, a shape matching technique, or a curve evolution technique (see [0058]-[0059]).
Regarding claim 64, Battle et al. (‘737) teach the medical system of claim 62, wherein extracting the feature image data includes extracting reference element image data from the intraoperative external image data, the reference element image data corresponding to one or more reference elements associated with the patient anatomy (see [0058]-[0059], [0066]-[0069], [0077]).
Regarding claim 65, Battle et al. (‘737) teach the medical system of claim 56, wherein the intraoperative external image data includes reference element image data corresponding to one or more reference elements associated with the patient anatomy, and wherein the processor is further configured for: extracting the reference element image data from the intraoperative external image data; and correlating the reference element image data to reference element model data in the first model to register the first model to the patient anatomy (see [0058]-[0059], [0066]-[0069], [0077]).
Regarding claim 66, Battle et al. (‘737) teach the medical system of claim 56, wherein the intraoperative external image data includes reference element image data corresponding to one or more reference elements associated with the patient anatomy, and wherein the processor is further configured for: extracting the reference element image data from the intraoperative external image data; and registering the medical instrument to the patient anatomy based on the reference element image data, the medical instrument having a known relationship to the one or more reference elements (see [0058]-[0059], [0066]-[0069], [0077]).
Regarding claim 67, Battle et al. (‘737) teach the medical system of claim 56, wherein the intraoperative external image data includes reference element image data corresponding to one or more reference elements associated with the patient anatomy, and wherein the processor is further configured for: extracting the reference element image data from the intraoperative external image data; and registering the medical instrument to the first model based on the reference element image data, the medical instrument having a known relationship to the one or more reference elements (see [0058]-[0059], [0066]-[0069], [0077]).
Regarding claim 68, Battle et al. (‘737) teach the medical system of claim 56, wherein generating the updated model comprises adjusting only a portion of the first model (see [0058]-[0059], [0066]-[0069], [0077]).
Regarding claim 69, Battle et al. (‘737) teach the medical system of claim 56, wherein the processor is further configured for adjusting the first model based on the intraoperative pose data (see [0080], [0086]).
Regarding claim 70, Battle et al. (‘737) teach the medical system of claim 56, further comprising a shape sensor extending within the medical instrument (see [0080], [0086]).
Regarding claim 71, Battle et al. (‘737) teach the medical system of claim 70, wherein the memory is further configured for receiving shape data from the shape sensor, and wherein the intraoperative external image data includes shape data corresponding to a shape of the medical instrument within the patient anatomy (see [0080], [0086]).
Regarding claim 72, Battle et al. (‘737) teach the medical system of claim 71, wherein the processor is further configured for, based on the shape data from the shape sensor and the shape data from the intraoperative external image data, adding the anatomical structure to the first model to generate the updated model (see [0080], [0086]).
Regarding claim 73, Battle et al. (‘737) teach the medical system of claim 70, wherein the intraoperative external image data includes shape data corresponding to a shape of the medical instrument within the patient anatomy, wherein the processor is further configured for extracting the shape data from the intraoperative external image data, and wherein intraoperatively generating the updated model is further based on the shape data (see [0080], [0086]).
Regarding claim 74, Battle et al. (‘737) teach the medical system of claim 56, wherein the processor is further configured for adjusting a pose of the medical instrument based on the intraoperative external image data (see [0080], [0086]).
Regarding claim 75, Battle et al. (‘737) teach the medical system of claim 56, wherein the medical instrument comprises a surgical instrument, and wherein the processor is further configured for displaying the intraoperative external image data to show at least one actuation state of the surgical instrument (see [0080], [0086]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793